Citation Nr: 0028884	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  99-01 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for prostate cancer 
secondary to Agent Orange exposure.

2.  Entitlement to service connection for residuals of a 
radical cystoprostatectomy with construction of a permanent 
ileal conduit for cancer of the bladder secondary to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from October 1966 to 
October 1968.  He received the Vietnam Service Medal, 
Republic of Vietnam Campaign Medal, National Defense Service 
Medal and Combat Infantryman Badge.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from October 1996 and October 1998 rating 
decisions of the North Little Rock, Arkansas, Department of 
Veterans Affairs Regional Office (VARO), which denied service 
connection for bladder and prostate cancer, respectively, 
secondary to Agent Orange exposure.

The Board notes that additional evidence from G.A. McFarland, 
M.D., was received more than 90-days after certification of 
the appeal to the Board.  A motion for consideration of this 
evidence was granted by the undersigned in October 2000 as 
good cause was shown.  See 38 C.F.R. § 20.1304 (1999).  
Accordingly, this evidence will be considered.


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
that the appellant has or had prostate cancer.

2.  The appellant was diagnosed with bladder cancer in 1996, 
which was treated with a radical cystoprostatectomy with 
construction of a permanent ileal conduit urinary diversion; 
and the appellant's treating urologist, Dr. McFarland, 
indicated in a written statement dated May 2000 that he 
believes it is "as likely as not" that bladder cancer was 
due to the appellant's Agent Orange exposure in service.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for prostate 
cancer has not been presented.  38 U.S.C.A. § 5107 (West 
1991).

2.  A well grounded claim for service connection for 
residuals of a radical cystoprostatectomy with construction 
of a permanent ileal conduit for cancer of the bladder has 
been presented.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for residuals of a 
radical cystoprostatectomy with construction of a permanent 
ileal conduit for cancer of the bladder secondary to 
herbicidal exposure (Agent Orange) in service.  We note that 
service connection for prostate cancer, not as a residual of 
bladder cancer, was also considered by VARO.

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
the case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The regulations pertaining to Agent Orange exposure, expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam War.  38 
C.F.R. § 3.307(a)(6) (1999).  With respect to any claim of 
entitlement to service connection based on a theory that the 
disorder is related to exposure to Agent Orange, the Board 
observes that a statutory presumption pertains to only 
certain diseases.  Service connection may be presumed for a 
number of diseases arising in veterans who have been 
determined to have been exposed to Agent Orange.  A list of 
diseases is contained at 38 U.S.C.A. § 1116 (West 1991), and 
38 C.F.R. § 3.309(e) (1999).  The list includes prostate 
cancer, but not bladder cancer.  See id.

The presumption for service connection applies for claimants 
exposed to an herbicidal agent as defined in 38 C.F.R. § 
3.307(a)(6)(i) (1999).  Moreover, the diseases listed shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy which 
must become manifest to a degree of 10 percent or more within 
a year after service.  Respiratory cancers shall become 
manifest to a degree of 10 percent or more within 30 years 
after the last date on which the veteran was exposed to an 
herbicide agent.  38 C.F.R. § 38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(e) (1999).  The inclusion of 
certain diseases, as opposed to others, within this list 
reflects a determination by the Secretary of Veterans Affairs 
(Secretary), based on sound medical and scientific evidence, 
that there exists a positive association between (A) the 
occurrence of those diseases in humans and (B) the exposure 
of humans to an herbicide agent.  38 U.S.C.A. § 1116(b)(1); 
61 Fed. Reg. 41368-41371 (1996).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991).  Furthermore, a 
claim which is not well grounded precludes the Board from 
reaching the merits of a claim.  Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).
To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991).  Where such evidence is not submitted, the claim is 
not well grounded, and the initial burden placed on the 
appellant is not met.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible.  See King v. Brown, 5 
Vet.App. 19 (1993).

In this case, competent medical evidence has not been 
presented showing a diagnosis for prostate cancer, nor does 
the appellant aver that he has or had prostate cancer.  The 
record shows that the appellant was diagnosed with bladder 
cancer in 1996, which was treated with a radical 
cystoprostatectomy (removal of bladder and prostate) with 
construction of a permanent ileal conduit urinary diversion.  
D.W. Jacks, M.D. wrote in April 1996 that he treated the 
appellant for bladder cancer and that "some of the chemicals 
he [the appellant] was exposed to in Vietnam may very well 
have caused this."  At his personal hearing in January 1999, 
the appellant testified that he was never diagnosed with 
prostate cancer prior to its removal, but that his physician 
had reportedly stated that it looked "angry."  In support 
of the claims for service connection, the appellant submitted 
a private medical statement from Dr. McFarland, his treating 
urologist, dated May 2000.  Therein, Dr. McFarland stated 
that he believed removal of the prostate was appropriate 
because it was likely that the appellant "may have developed 
prostate cancer in the near future due to his exposure to 
Agent Orange."  Dr. McFarland further stated that he 
believes it is "as likely as not" that the appellant 
developed bladder cancer due to Agent Orange exposure in 
service.

After reviewing the evidence of record, the Board finds that 
the appellant has submitted evidence of a well grounded claim 
for service connection for residuals of a radical 
cystoprostatectomy with construction of a permanent ileal 
conduit for cancer of the bladder due Agent Orange exposure.  
Dr. McFarland's May 2000 statement makes the claim plausible.  
See Murphy, supra.

However, the claim for prostate cancer is not well grounded 
as competent evidence showing that the appellant has or had 
prostate cancer has not been presented.  See Caluza, supra.  
The appellant is not competent to offer opinions on medical 
diagnosis and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992); Moray v. Brown, 5 Vet.App. 
211 (1993).  Moreover, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Lathan v. Brown, 7 Vet.App. 359, 365 
(1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  VARO 
successfully completed this obligation in its statement of 
the case and supplemental statement of the case.  Likewise, 
the Board's discussion above informs the appellant of the 
requirements for the completion of his application for the 
claim for service connection for prostate cancer.  
Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
claim for prostate cancer well grounded.  As such, there is 
no further duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) to notify the appellant of the evidence required to 
complete his application for the claimed benefit.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).



ORDER

Service connection for prostate cancer is denied.

To the extent of the finding that the claim for service 
connection for residuals of a radical cystoprostatectomy with 
construction of a permanent ileal conduit for cancer of the 
bladder is well grounded, the claim is resolved in the 
appellant's favor.


REMAND

Having found that the appellant has submitted evidence which 
is sufficient to justify a belief that his claim for service 
connection for residuals of a radical cystoprostatectomy with 
construction of a permanent ileal conduit for cancer of the 
bladder is well grounded, the VA has a duty to assist him in 
developing facts which are pertinent to the claim.  See 
38 U.S.C.A. § 5107(a) (West 1991).  In this case, remand is 
necessary to obtain a VA medical opinion as to the etiology 
of the appellant's bladder cancer.  See Littke v. Derwinski, 
1 Vet.App. 90 (1990).

1.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated him for his bladder cancer since 
service discharge.  After securing the 
necessary authorization, where necessary, 
VARO should obtain all records of any 
treatment reported by the appellant that 
are not already in the claims folder and, 
in particular, those private medical 
records of Drs. Jacks and McFarland.

2.  VARO should obtain a medical opinion 
that addresses whether or not the 
appellant's bladder cancer was "as 
likely as not" due to herbicidal 
exposure (Agent Orange) in service as 
claimed.  This opinion should be based on 
a review of the claims folder and the 
appellant's medical history, along with 
any relevant, sound medical and 
scientific evidence concerning the 
effects of herbicidal exposure (Agent 
Orange).  A complete rational for all 
opinions expressed must be provided, 
which includes a discussion of the 
pertinent evidence relied upon for the 
opinion.

3.  After the development requested above 
has been completed to the extent 
possible, VARO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	C.P. RUSSELL
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 

